Motion by appellant for a stay granted, on condition (a) that appellant within five days from the date of the entry of the order hereon pay $250 on account of the counsel fee and disbursements, and (b) that appellant be read to argue or submit the appeal at the October Term, beginning October 1,1962 for which term the appeal is ordered to be placed on the calendar; the papers on appeal and appellant’s brief to be served on or before September 20, 1962. Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.